Title: Hugh Nelson to Thomas Jefferson, 30 January 1817
From: Nelson, Hugh
To: Jefferson, Thomas


          
            Dear Sir,
            Washington Jany 30. 1816 1817
          
          The enclosed letter came under cover to me with a request that I woud forward it to you. It is said  to be from a Mr Sullivan  son of the late Genl Sullivan, and relates to some improvement  in steam boat navigation adapted to shoal waters. It may be an invention of some utility relative to our internal navigation—
          
            I have the Honor to be yr o. St
            Hugh Nelson
          
        